Citation Nr: 1414709	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 until June 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for Meniere's syndrome. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing to take place in August 2013.  However, the Veteran has since submitted an August 2013 correspondence in which she opted to decline the videoconference hearing and instead testify in-person at a Travel Board hearing.  While an additional videoconferencing hearing was scheduled for the Veteran by a January 2014 letter, the information of record indicates that the Veteran has not yet been scheduled for a Travel Board hearing.  Pursuant to the Veteran's desire to appear in-person for a Travel Board hearing, this matter must be remanded to the local RO in order for her hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held at her local RO.  Notice of the hearing must be sent to the Veteran at her current mailing address.  The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


